Citation Nr: 1733897	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to April 4, 2015, and in excess of 60 percent thereafter, for the service-connected skin disorder, previously characterized as contact dermatitis and claimed as psoriasis.

2.  Entitlement to an effective date prior to March 20, 2013 for the grant of service connection for a skin disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for contact dermatitis (claimed as psoriasis) and assigned an initial 10 percent rating, effective from March 20, 2013.  The Veteran timely appealed the initial disability rating assigned for the service-connected skin disorder, as well as the effective date of service connection.  

During the pendency of the appeal, the RO issued a rating decision in April 2015 which granted an increased rating to 60 percent for the service-connected skin disorder, characterized as eczema (previously characterized as contact dermatitis, and claimed as psoriasis), effective from April 4, 2015.  As that award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The TDIU claim was raised by the record as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2016, the Veteran testified at a Board hearing at VA's Central Office before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In June 2017, the Board received a Motion to Advance the Veteran's case on the Board's docket on the basis of hardship.  While this motion was pending, the Veteran passed away.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claims on appeal, the Board received notice in July 2017 that the Veteran died in July 2017, during the pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of entitlement to an initial disability rating in excess of 10 percent prior to April 4, 2015, and in excess of 60 percent thereafter, for the service-connected skin disorder; and, entitlement to an effective date prior to March 20, 2013 for the grant of service connection for a skin disorder.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (appellant) died during the pendency of the appeal.  In July 2017, the Board received notice from the Veteran's VA licensed clinical social worker, K.S., that the Veteran passed away in July 2017.  The correspondence has been associated with the Veteran's electronic VBMS file.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the claimant.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision.  38 C.F.R. § 3.1010(b) (2016).






ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


